In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00167-CR


                        ULRICK LEE GUERRERO, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 106th District Court
                                    Garza County, Texas
                 Trial Court No. 19-3161, Honorable Reed Filley, Presiding

                                     March 9, 2022
                            MEMORANDUM OPINION
                     Before QUINN, C.J. and PARKER and DOSS, JJ.


      Ulrick Lee Guerrero appeals his conviction for failing to comply with the sex

offender registration statute.   His sole issue concerns whether the conviction was

supported by legally sufficient evidence. We affirm.

      The standard of review applied here is that described in Arroyo v. State, 559

S.W.3d 484 (Tex. Crim. App. 2018).        Furthermore, statute provides that a “person

commits an offense if the person is required to register and fails to comply with any

requirement of this chapter,” that is, Chapter 62 of the Texas Code of Criminal Procedure.
TEX. CODE CRIM. PROC. ANN. art. 62.102(a). Said chapter also states that if a “person . . .

required to register . . . intends to change address . . . the person shall, not later than the

seventh day before the intended change, report in person to the local law enforcement

authority designated as the person’s primary registration authority . . . and provide the

authority . . . with the person’s anticipated move date and new address.” Id. art. 62.055(a).

Failing to abide by the latter was the violation for which appellant was indicted, tried, and

ultimately convicted by a jury.

       Appellant does not dispute that he 1) had an obligation to register as a sex offender

and 2) was obligated to inform his local law enforcement authority designated as his

primary registration authority of any intent to move from Post, Texas.            Rather, his

contention involves whether the State proved he moved or intended to move from Post,

Garza County, to Lubbock, Lubbock County. Because he allegedly lacked an intent to

move from Garza County when he was found in Lubbock County, the State failed to prove

he violated article 62.055(a), according to appellant.

       Admittedly, appellant testified that he had not moved to Lubbock, Texas, when

found there weeks after leaving his Mother’s home in Post, Garza County, Texas. Yet,

his Mother testified that he 1) came to live with her in Post after his release from prison,

2) left the home in December of 2018, and 3) never returned. Her home was the address

given to his primary registration authority as his address. Yet, when found in Lubbock,

Texas, during the month of February of 2019, appellant acknowledged that he “was living

in Lubbock.” So too did he inform the deputy who found him that he, appellant, “was

supposed to be living in Post.” Finally, other evidence revealed that appellant never told

his primary registration authority in Garza County that he was moving to Lubbock.



                                              2
       The jury was not obligated to accept appellant’s testimony as credible. And, when

viewed in a light most favorable to the prosecution, as mandated in Arroyo, the foregoing

evidence was enough to permit a rational trier of fact to find the essential elements of the

crime beyond a reasonable doubt. It was enough to permit the jury at bar to conclude,

beyond a reasonable doubt, that appellant failed to comply with the Chapter 62

registration requirement specified in the indictment and jury charge. Thus, we overrule

his sole issue and affirm the trial court’s judgment.



                                                        Brian Quinn
                                                        Chief Justice


Do not publish.




                                             3